DETAILED ACTION
This action is in response to the application filed 22 December 2020, claiming benefit back to 11 June 2018.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation application of U.S. application no. 16/035,401 filed on 13 July 2018, now U.S. Patent 10,878,350 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites the limitation " the plurality of blocks " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation " the plurality of blocks " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of  obtaining supplier-originated data associated with a supplier of a parts unit, the supplier-originated data including first status information for the parts unit; obtaining assembler-originated data associated with an assembler of an article that includes the parts unit, the assembler-originated data including second status information for the parts unit; and providing each of a first user associated with the supplier and a second user associated with the assembler with access to the interactive user interface.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers collecting and displaying data, which is a mental process, but for the recitation of generic computer components1.  The claim encompasses the user collecting information from sources and displaying the data on an interface. 
Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional limitations of generating the interactive user interface using, at least in part, the supplier-originated data and the assembler-originated data, however this is recited at a high level of generality, and merely recites insignificant extra-solution activity of displaying data; and wherein the supplier-originated data is configurable by the first user but not the second user and the assembler-originated data is configurable by the second user but not the first user, however this is merely well-understood, routine, conventional activity2.  Independent claim 11 also recites the additional elements of at least one memory storing computer-executable instructions; and at least one processor configured to access the at least one memory and execute the computer-executable instructions, however these are no more than mere instructions to apply the exception using a generic computer component. 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. 
In respect to exemplary dependent claims 2 – 10, they merely recited the data collected and the displaying of said data or,  in regards to claim 10, well-understood, routine, conventional activity of filtering data. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. least one memory storing computer-executable instructions; and at least one processor configured to access the at least one memory and execute the computer-executable instructions] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 


Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 11 – 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (U.S. 2003/033179, hereinafter Katz), in view of Roelofs et al. (U.S. 2016/0217399, hereinafter Roelofs).

In respect to claim 1, Katz discloses a method for generating and providing access to an interactive user interface for parts production and delivery management, the method comprising:
	obtaining supplier-originated data associated with a supplier of a parts unit, the supplier-originated data [including first status information for the parts unit] (see at least [0122] In accordance with the present invention, exemplary embodiments of external data 32 from suppliers 60 and online marketplaces 66 used by data discovery module preferably include: [0123] Current and historical offering prices from online marketplaces and current and/or potential suppliers [0124] Possible delivery date if part or a plurality of parts are purchased, including location of supplier [0125] Location and/or locations that a part or plurality of parts may be shipped from [0126] Total net landed cost for a part or plurality of parts. [0127] Current and past sales offers for a part or plurality of parts, including as-of date, price, quantity, lead time, etc.) ;
	obtaining assembler [e.g. buyer] -originated data associated with an assembler [e.g. buyer]  of an article that includes the parts unit, the assembler-originated data including second status information for the parts unit (see at least [0005] ... Direct materials, on the other hand, are directly related to manufacturing and include a wide variety of product components. One of the primary distinctions between direct and indirect materials is that indirect materials do not require customization because they can be purchased from a catalog. Direct materials, however, may require customization depending on the type of product, process or system being implemented. In addition, because direct materials are critical to the manufacturing process, a variety of considerations relating to continuous quality supply have to be made [Examiner noting that a buyer can be an assembler]; see further [0239] In accordance with preferred embodiments of the present invention, VCI system 28 provides functions and services for a plurality of domains and subject matter experts, such as suppliers, manufacturers, procurement professionals, design engineers, etc. The functions and services allow such professionals to collaborate by gathering and synthesizing internal data 30 and external data 32 for direct material procurement; see further [0252] the PO delivery date is greater than the PO due date by a user-specified number of days [i.e. including second status information for the parts unit]) ;
	generating the interactive user interface using, at least in part, the supplier-originated data and the assembler-originated data (see at least [0239] In accordance with preferred embodiments of the present invention, VCI system 28 provides functions and services for a plurality of domains and subject matter experts, such as suppliers, manufacturers, procurement professionals, design engineers, etc. The see further [0240] Thus, for example, VCI system 28 enables procurement professionals to perform the following actions: [0241] Visualize the total set of components and raw materials within a manufacturing or purchasing organization enabling procurement organizations to save time in locating relevant information on components, prices, availability and component delivery times... [0245] Execute actions between supply chain partners, i.e. procurement, suppliers and designers, by releasing POs for components needed in manufacturing, contacting suppliers for quotations for lower price components, contacting suppliers to resolve shortage problems for components, selling excess inventory, etc.; see further [0263] Further, VCI system 28 provides a method for collaboration between one or more groups of users, professionals and business units. The groups of users may include teams, departments, divisions, business units inside the enterprise, business units outside the enterprise, business units both inside and outside the enterprise, corporate partners, a specified class of users, an arbitrary class of users, and a plurality of devices used to communicate between groups of users (i.e., laptop computers, handheld computers, pagers, etc.). For example, designers and procurement professionals preferably use VCI system 28 to collaborate with suppliers, and vice versa. Such collaboration may include one or a plurality of the following tasks; see additionally [0264]-[0271] ; and
	providing each of a first user associated with the supplier and a second user associated with the assembler with access to the interactive user interface (see at least [0263] Further, VCI system 28 provides a method for collaboration between one or more groups of users, professionals and business units. The groups of users may include teams, departments, divisions, business units inside the enterprise, business units outside the enterprise, business units both inside and outside the enterprise [i.e. providing each of a first user associated with the supplier and a second user associated with the assembler with access to the interactive user interface] , corporate partners, a specified class of users, an arbitrary class of users, and a plurality of devices used to communicate between groups of users (i.e., laptop computers, handheld computers, pagers, etc.). For example, designers and procurement professionals preferably use VCI system 28 to collaborate with suppliers, and vice versa. Such collaboration may include one or a plurality of the following tasks),
	wherein the supplier-originated data is configurable by the first user but not the second user
and the assembler-originated data is configurable by the second user but not the first user (see at least [0271] Accordingly, data may be shared in a plurality of formats, such as data views, files, reports, etc., between professionals and business units. Alert data may be restricted to one or more particular users, who have a specified status, priority, and/or password that is required for viewing and/or modifying the one or more alerts (wherein one or more particular users can collaborate by sharing the one or more alerts across one or more groups, such as teams, groups, departments, divisions, business units inside the enterprise, 

	While Katz discloses whether the lead time of the supplier's shipment is greater than the user-specified maximum (see [0250]), it may not be explicit in disclosing first status information for the parts unit.
	Analogous art Roelofs discloses first status information for the parts unit (see at least [0111] The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates).
	It would have been obvious to one of ordinary skill in the art to include in the supplier information of Katz the supplier information including associated range of arrival dates for parts  as taught by Roelofs since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of providing any information that is pertinent to the delivery or production of parts for a buyer or a supplier. 

In respect to claim 2, the combined invention of Katz and Roelofs disclose the method of claim 1 (see Id.), Roelofs further disclosing wherein the first status information for the parts unit comprises a forecasted delivery window for delivering the parts unit to the assembler (see at least [0111] The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates); Katz further disclosing the second status information for the parts unit comprises a requested delivery window for the parts unit (see at least [0252] the PO delivery date is greater than the PO due date by a user-specified number of days [noting that the PO due date is a  requested delivery window]).

In respect to claim 3, the combined invention of Katz and Roelofs disclose the method of claim 2 (see Id.), Roelofs further disclosing wherein the interactive user interface depicts the forecasted delivery window using first indicia if the forecasted delivery window is within the requested delivery window or depicts the forecasted delivery window using second indicia if the forecasted delivery window is outside of the requested delivery window, wherein the first indicia is visually distinct from the second indicia ([0073] FIG. 4 (which can be a display outputted by the supply and/or logistics chain management system 150) is an illustration of a globally distributed supply and/or logistics chain 200. With reference to FIG. 4, locations of various supply and/or logistics chain sites, including the tier 2 enterprise supplier 104, . 

In respect to claim 5, the combined invention of Katz and Roelofs disclose the method of claim 1 (see Id.), Roelofs further disclosing further comprising: receiving, from a supplier system associated with the supplier, an update to the supplier originated data (see at least [0121] With reference to FIG. 5, the transport module 328 includes a number of computational modules and data structures, including: a shipment card 504 containing descriptive parameters and other information for a corresponding shipment (which descriptive parameters can include one or more of shipment identifier, shipment carrier, shipment transportation mode (for example, rail, air, ship, or truck), shipment contents (for example, type and/or identification of items and corresponding quantities), shipment origin, shipment destination, shipment timestamp for last update to the shipment card 504, current and/or projected shipment time and/or duration and/or status (for example, number of days delayed, on time, or number of days early relative to a projected shipment arrival time), and links or pointers to the transportation objects involved with the shipment); modifying the interactive user interface to include the updated supplier-originated data (see at least [0073] FIG. 4 (which can be a display outputted by the supply and/or logistics chain management system 150) is an illustration of a globally distributed supply and/or logistics chain 200. With reference to FIG. 4, locations of various supply and/or logistics chain sites, including the tier 2 enterprise supplier 104, first, second, ... nth tier 3 enterprise suppliers 108a-n, and first, second, third, ... mth tier 4 enterprise suppliers 112a-m. Material and/or part and/or component and/or product shipment lines 200a-g between the various related nodes can be shown. Different colors or shades of a common color or line patterns or shading can be assigned to each shipment line to indicate on-time shipments, slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments); and Katz further disclosing 	providing each of the first user and the second user with access to the modified interactive user interface (see at least [0263] Further, VCI system 28 provides a method for collaboration between one or more groups of users, professionals and business units. The groups of users may include teams, departments, divisions, business units inside the enterprise, business units outside the enterprise, business units both inside and outside the enterprise [i.e. providing each of a first user associated with the supplier and a second user associated with the assembler with access to the interactive user interface] , corporate partners, a specified class of users, an arbitrary class of users, and a plurality of devices used to communicate between groups of users (i.e., laptop computers, handheld computers, pagers, etc.). For example, designers and procurement professionals .

In respect to claim 6, the combined invention of Katz and Roelofs disclose the method of claim 1 (see Id.), Katz further disclosing further comprising:
	receiving, from an assembler system associated with the assembler, an update to the assembler-originated data; modifying the interactive user interface to include the updated assembler-originated data; and (see at least  [0292] In accordance with the present invention, the following are some examples of alerts that may result in the action of notifying the owner of the alert, by e-mail, or some other means, of an event; see further [0293]-[0319], including, for example, [0315] Receive an alert for a change in the production schedule);	
	providing each of the first user and the second user with access to the modified interactive user interface (see at least [0263] Further, VCI system 28 provides a method for collaboration between one or more groups of users, professionals and business units. The groups of users may include teams, departments, divisions, business units inside the enterprise, business units outside the enterprise, business units both inside and outside the enterprise [i.e. providing each of a first user associated with the supplier and a second user associated with the assembler with access to the interactive user interface] , corporate partners, a specified class of users, an arbitrary class of users, and a plurality of devices used to communicate between groups of users (i.e., laptop computers, handheld computers, pagers, etc.). For example, designers and procurement professionals preferably use VCI system 28 to collaborate with suppliers, and vice versa. Such collaboration may include one or a plurality of the following tasks).

Claims 11 – 13, 15, and 16 recite a system performing the same steps as those found in claims 1 – 3, 5, and 6, and are rejected using the same rationale. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (U.S. 2003/033179, hereinafter Katz), in view of Roelofs et al. (U.S. 2016/0217399, hereinafter Roelofs), in further view of Kraisser et al. (U.S. 2002/0147654, hereinafter Kraisser).

In respect to claim 10, the combined invention of Katz and Roelofs disclose the method of claim 1 (see Id.), however they may not explicitly disclose wherein the interactive user interface comprises a filtering tool selectable by each of the first user and the second user to filter at least one of the supplier-originated data or the assembler-originated data based on one or more filtering criteria. 
	Analogous art Kraisser discloses  wherein the interactive user interface comprises a filtering tool selectable by each of the first user and the second user to filter at least one of the supplier-originated data or the assembler-originated data based on one or more filtering criteria (see at least [0057] Within the delivery feasibility module 100, the system uses a filtering module 200 (an example of which is shown in FIGS. 5A and 5B) to determine whether it would make business sense to make the delivery within any time windows within which it was determined at step 144 of the feasibility module that it would be possible to make the required delivery. During this process, the filtering module 200 identifies any time windows in which it would not make business sense to make the delivery. The filtering module 200 then indicates that these time windows should not be made available for the delivery by updating a "filter" attribute of the time window to indicate that the time window should be "filtered" from being offered to the customer).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the filtering of the data based on criteria such as time windows of delivery of Kraisser with the display of supplier and buyer delivery information in Katz and Roelofs. 
Thus, the simple combination of one known element with another producing a predictable result of allowing filtering of delivery time windows,  renders the claim obvious. 

Allowable Subject Matter
Claims 4, 7 – 9, 14, and 17 – 19  would be allowable if  the independent claims rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action,  and if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Martin; Doreen J. et al. (U.S. 5809479), which discloses on-time delivery, tracking and reporting;
Radican; Joseph E. (U.S. 6148291), which discloses container and inventory monitoring methods and systems;
Watanabe, Kazuyoshi  et al. (U.S. 20020010519), which discloses management of working status with large-scaled display;
Lindoerfer, Paul  et al. (U.S. 20020069096 ), which discloses a method and system for supplier relationship management;
Cooley, Walter Hening  et al.	(U.S. 20020082958), which discloses an interactive search process for product inquiries. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) III A. and C.; and see Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016) “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        2 See e.g., Applicant’s specification, paragraph [0033] ... In some embodiments, the assembler status region 230 is configurable selectively by users associated with the assembler, and not by users associated with the supplier of the corresponding parts unit, even though the same GUI (or information presented within the GUI) can be shared between the assembler and the supplier; [0034] ... In some embodiments, the supplier status region 232 is configurable selectively by users associated with the supplier, and not by users associated with the assembler of the corresponding parts unit, even though the same GUI (or information presented within the GUI) can be shared between the assembler and the supplier; see also MPEP 2106.05(d) II. 
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).